Citation Nr: 1519280	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial rating greater than 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1954 to October 1961. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's appeal for a higher initial rating for bilateral hearing loss should be returned to the RO to afford him a new VA examination.  The record reflects that the Veteran last underwent a VA examination assessing the severity of his bilateral hearing loss in December 2012.  Since that time, VA treatment records have been associated with the claims file which suggest that the Veteran's bilateral hearing loss may have worsened.  In that regard, VA treatment records from April 2013 through September 2013 reflect that the Veteran was provided with new hearing aids and that the volume on the hearing aids had to be turned all the way up.  As the current VA examination and evidence of record may not reflect the current severity of the Veteran's service-connected bilateral hearing loss, and because the last examination conducted is more than two years old, the Board concludes that a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).

The Board observes that, since the RO last considered the issue of entitlement to an initial rating greater than 10 percent for bilateral hearing loss, additional evidence in the form of VA treatment records from 2012 through 2014 have been associated with the claims file.  As the Veteran's substantive appeal was received after February 2, 2013, a waiver of RO consideration of the additional evidence is not required.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amended 38 U.S.C. § 7105 by adding new paragraph (e).  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  However, as the claim is otherwise being returned to the RO for further development, the additional evidence will be considered upon readjudication of the issue.

With regard to the issue of entitlement to a TDIU, the Board notes that such issue has been raised in statements during the appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the appellant filed a claim for TDIU, therefore, the issue is raised by the record.  As such, the issue is properly before the Board, although the Veteran did not file a notice of disagreement as to an August 2014 rating decision which denied entitlement to a TDIU.  As the TDIU issue is inextricably intertwined with the hearing loss increased rating issue herein remanded, it is not for appellate consideration at this time.  It is for consideration following completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz , must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty. 

The VA examiner must also provide an opinion as to whether the Veteran's service-connected disabilities result in unemployability.  Specifically, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.

2.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  When the above development has been completed, readjudicate the issue of entitlement to a higher initial rating for bilateral hearing loss disability, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




